Citation Nr: 9914473	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-20 049	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
rheumatoid arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1946 to 
February 1949 and from November 1950 to March 1952.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the RO which denied 
an increased rating for rheumatoid arthritis of the lumbar 
spine, rated 20 percent disabling.  This is the only issue 
properly on appeal at this time.  The Board remanded the case 
in May 1998 to afford the veteran a Travel Board hearing at 
the RO, and such hearing took place in November 1998.

The Board notes that there are other matters which are not on 
appeal at this time.  In a January 1998 statement and at the 
November 1998 Board hearing, the veteran's representative 
raised claims of service connection for degenerative 
arthritis of the lumbar spine, a cervical spine disorder, and 
skin cancer of the back.  Such claims were previously denied 
by final Board or RO decisions, and thus new and material 
evidence would be required to reopen the claims.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).  
Applications to reopen the claims are not properly before the 
Board at this time, and this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran is service connected for rheumatoid arthritis 
of the lumbar spine, which has been rated 20 percent for over 
20 years.

2.  He does not currently have active rheumatoid arthritis 
nor does he have residuals of rheumatoid arthritis; he has 
non-service-connected degenerative arthritis of the lumbar 
spine.

3.  Arthritis of the lumbar spine, however classified, 
produces no more than slight limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
rheumatoid arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 110, 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.951, 4.71a, Code 5002, 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from February 1946 to 
February 1949 and from November 1950 to March 1952.

The veteran's service medical records show that he reported 
injuring his back in a fall in December 1950.  The records 
show that throughout subsequent service he complained of low 
back symptoms which were variously diagnosed.

A July 1952 VA examination led to a diagnosis of residuals of 
injury of the lumbar spine with minimal hypertrophic 
arthritis.  X-rays showed the lumbar spine was normal and 
there was a minimal arthritis process of the sacroiliac 
joints.

In August 1952, the RO granted service connection for 
residuals of a lumbar spine injury with minimal hypertrophic 
arthritis, and assigned a 20 percent rating effective from 
March 1952.  The 20 percent rating has remained in effect to 
date.

Subsequent medical records from 1953 show a diagnosis of 
rheumatoid arthritis of the sacroiliac joints.

In October 1953, the RO recharacterized the veteran's low 
back disability as rheumatoid arthritis of the sacroiliac 
joints, and continued the 20 percent rating.

Medical reports from 1953 to approximately 1973 reveal 
diagnoses of rheumatoid arthritis of the sacroiliac joints.  
However, a 1973 VA examination report reveals rheumatoid 
arthritis was not found; the veteran was diagnosed as having 
degenerative arthritis of the entire spine, including the 
cervical, thoracic, and lumbar segments.

In February 1975, the Board denied service connection for 
degenerative arthritis of the spine.  In an unappealed 
September 1978 decision, the RO again denied service 
connection for degenerative arthritis of the spine.

Medical reports from the 1980s and early 1990s show that the 
veteran complained of low back pain.  VA examination in 
September 1986 and February 1987 reveal a diagnosis of 
arthritis of the lumbosacral spine.  September 1986 X-ray 
studies show hypertrophic osteoarthritis of the lumbar spine 
and increased density of the lower portion of the body of L2.  
VA examination in April 1992 led to a diagnosis of history of 
rheumatoid arthritis of multiple joints, not evident on this 
examination.  April 1992 X-ray studies of the lumbar spine 
showed arthritis with spondylolisthesis of L4 and minimal 
scoliosis to the right.

A June 1996 private X-ray report shows the veteran complained 
of low back pain and that X-rays showed mild osteoarthritis 
and spur formation of the upper lumbar spine.

In January 1997, the veteran filed a claim for an increased 
rating for service-connected rheumatoid arthritis of the 
lumbar spine.

On VA spine examination in February 1997, the veteran 
complained of having a worsening of his back pain.  Physical 
examination showed he ambulated well.  The lumbar spine 
revealed no fixed deformity or muscle tenderness.  Range of 
motion of the lumbar spine was forward flexion to 85 degrees, 
backward extension to 20 degrees, lateral flexions to 30 
degrees, and rotations to 30 degrees.  The diagnosis was 
possible arthritis of the lumbar spine.  

At a VA examination for systemic conditions in February 1997, 
it was noted that the clinical findings and X-rays showed 
that the veteran had osteoarthritis (degenerative arthritis) 
and did not have rheumatoid arthritis.  It was noted the 
rheumatoid factor was normal.

The veteran has submitted a number of additional private 
medical records from recent years, dated into 1997, and these 
do not show rheumatoid arthritis and do not refer to a low 
back disorder.  These records describe cervical spine 
degenerative disease and a number of other ailments not 
involving the spine.

In May 1997, the RO denied an increased rating for rheumatoid 
arthritis of the lumbar spine.

During an August 1997 RO hearing and during a November 1998 
Travel Board hearing, the veteran asserted that his low back 
disorder was more disabling than reflected in the 20 percent 
rating currently assigned.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Rheumatoid arthritis as an active process is rated 20 percent 
when involving one or two exacerbations per year in a well-
established diagnosis, and it is rated 40 percent when there 
are symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  38 C.F.R. § 4.71a, Code 5002.  Code 5002 also provides 
that rheumatoid arthritis may be rated on the basis of 
chronic residuals such as limitation of motion or ankylosis 
under the appropriate diagnostic codes for the specific 
joints involved.  Where limitation of motion of the joints 
involved is noncompensable under a limitation-of-motion code, 
a 10 percent rating is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

Limitation of motion of the lumbar segment of the spine is 
rated 10 percent when slight, 20 percent when moderate, and 
40 percent when severe.  38 C.F.R. § 4.71a, Code 5292.

In this case, the evidence shows that the veteran does not 
currently have rheumatoid arthritis of the spine, either as 
an active process or residuals.  Thus, there is no basis for 
a higher rating under Code 5002 or 5292.  The service-
connected rheumatoid arthritis of the lumbar spine has been 
rated 20 percent disabling for over 20 years, and thus the 20 
percent rating is protected from reduction.  38 U.S.C.A. 
§ 110; 38 C.F.R. § 3.951.  

The veteran does have degenerative arthritis of the lumbar 
spine which has previously been found to be non-service-
connected.  Even assuming that degenerative arthritis of the 
lumbar spine were service-connected, there is no basis for a 
rating higher than 20 percent.  Degenerative arthritis is 
rated based on limitation of motion of the joints involved.  
38 C.F.R. § 4.71a, Code 5003.  The 1997 VA examination shows 
lumbar range of motion is only slightly restricted, and such 
would support only a 10 percent rating under Code 5292.  
There is no probative evidence that pain on use of the lumbar 
spine results in additional limitation of motion, and 
certainly not to the degree that a rating in excess of 20 
percent would be warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for rheumatoid arthritis of 
the lumbar spine.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim for an increased rating must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An increased rating for rheumatoid arthritis of the lumbar 
spine is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

